Citation Nr: 0721830	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased evaluation for an amputation 
of the terminal phalanx of the left ring finger; arthritis of 
the hands; currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for gout of the 
right ankle, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

4. Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

5. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for no circulation of both legs.

6. Entitlement to service connection for multiple myeloma.

7. Entitlement to service connection for a gall bladder 
disability.

8. Entitlement to service connection for loss of use of a 
creative organ.

9. Entitlement to service connection for a prostate 
disability.

10. Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

11. Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

12. Entitlement to service connection for hypertension.

13. Entitlement to service connection for a skin disability, 
to include as a result of exposure to herbicides.

14. Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952, January 1953 to September 1953, and December 
1954 to October 1970.

These issues are on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that continued the veteran's 
evaluation for his current service connected disabilities, 
and denied the veteran's claim of entitlement to service 
connection for the above disabilities.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

The veteran failed to report for a scheduled videoconference 
hearing before the Board on February 1, 2007.  However, based 
on a report of contact from the veteran, in which he 
requested his hearing be rescheduled, these issues were 
remanded in February 2007 for another scheduling of a 
videoconference hearing, which was scheduled on June 12, 
2007, and for which the veteran yet again failed to show.

However, the veteran sent another letter to the RO, which was 
apparently received at the RO on May 30, 2007, and at the 
Board on June 15, 2007, indicating that he had again changed 
addresses, and wished to reschedule his hearing yet again.  

The Board points out that there is no requirement that it 
continue to reschedule the veteran's hearings; and that any 
further requests for rescheduling will be very carefully 
considered, however, in light of the fact that the Board 
finds that the veteran has again shown good cause for not 
showing at his previous hearing, due to a move to a different 
state, and the fact that the veteran did notify the RO prior 
to his last scheduled hearing that he would be unable to 
attend that hearing, and in order to provide the veteran with 
all consideration due him under the law, the Board will, once 
again, remand this claim for the scheduling of a 
videoconference hearing.


Accordingly, the case is remanded to the RO for the following 
action:

Schedule the appellant for a videoconference 
hearing at the RO before a Veterans Law 
Judge.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.  The appellant is advised that failure to 
show for this hearing may result in denials of any future 
requests to reschedule a hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




